DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Johnson et al. (US 2014/0218165).

Johnson et al. teaches a universal / programmable keyless entry remote for cars. See figure 1, which shows a processor, a battery and various communication circuitry.

Regarding a hardware-secured cryptographic key, Johnson et al. has this (see especially para 0096). Johnson et al. also has (see especially para 0092) a system for encrypting outgoing communications. Although it has been argued that the key used for communications is different from the hardware secured key, it is not clear that this is always the case, and the secure key could be easily used for communications as well, for simplicity’s sake since it is already present and also for security since it seems to be more secure than other key possibilities.

A first communication module is the programming portion, which (see paragraphs 0076 to 0086 for instance) operates through communication with an external configuration system. This allows the programmable keyless entry remote to receive the configurations for a particular vehicle. This is a programming mode. In this mode, the device communicates with a system that configures it. This is seen in detail at figure 3. The programmable keyless entry remote of Johnson et al. can learn its configuration from communication with a configuration system 310 or alternatively through communication with an existing remote 360.


The external electronic access control device is the security system of a car. That is to say, the programmable keyless entry remote of Johnson et al. operates to open a car in this mode. This is normally the only operational system of a simple remote. A simple remote keyless entry system would access just one car. The Johnson et al. system has this, but also has the data exchange with the previously discussed external electronic communication device, which is the programming device, through which it becomes a universal keyless entry system.
So then, this part is the ordinary communication with the car security system, that any keyless remote has.
	Through the controller buttons, the user can operate the programmable keyless entry remote of Johnson et al. in one of two ways, either in the programming mode as per figure 3, or in the ‘regular use’ mode where it accesses the security system of a vehicle as any keyless entry fob does.

Regarding the use of replacement cryptographic keys:
 If a system uses a secure key as Johnson et al. teaches at para 0096, then it would have been obvious to be able to update that key.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Johnson et al. as applied to claim 17 above, in view of Narendra et al. (US 2014/0266596).
Johnson et al. is silent on button duration in the use of the key fob.
Narendra teaches a device which can be (abstract) a key fob. Notably (para 0040 and 0105), secure activation in Narendra requires depressing the activation button for a predetermined duration.
In view of the teachings of Narendra, it would have been obvious to one of ordinary skill in the art at the time of the invention that use of the duration of key pressing can be a way to give input without requiring different keys because duration is a different input on the same key.
Also, it is conventional and expected that less energy would be consumed in standby more than in a regular operation mode.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 11,281,953. Although the claims at issue are not identical, they are not patentably distinct from each other because a primary difference between the claims of the patent and the instant claims is that the patent recites more narrowly than the instant application certain key cryptographic features, namely,
“… the hardware secure element having stored therein a cryptographic key and a unique chip identifier …  such that the processor generates an authentication message by encrypting the unique chip identifier using the cryptographic key…”

The instant application more broadly recites, “… the hardware secure element implemented as a tamper resistant hardware module having stored therein a cryptographic key; …. an encryption module arranged in the hardware secure element and comprising program code configured to control the processor, such that the processor encrypts data, to be transmitted by the electronic communication circuit, using the cryptographic key…”

If as per the claims of the patent, the hardware secure element has a unique chip identifier, then it would be a separate physical unit, meeting the limitation of “tamper resistant hardware module”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL A HESS whose telephone number is (571)272-2392. The examiner can normally be reached Monday through Friday, from 9 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G. Lee can be reached on (571)272-2398. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL A HESS/Primary Examiner, Art Unit 2876